Citation Nr: 0902757	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-10 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to the service-connected disability of post-
traumatic stress disorder (PTSD) and/or Waldenstrom's 
macroglobulinemia (WM).

2.  Entitlement to service connection for sunburn residuals 
on the lower extremities (initially characterized as simply 
"burn residuals").

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) as secondary to the service-connected 
disability of PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA).  

The veteran had also initiated an appeal with respect to a 
claim of entitlement to service connection for a spot on the 
heart.  However, he never submitted a substantive appeal on 
this issue.  Accordingly, it is not in appellate status.  
Moreover, his appeals with respect to the initial rating 
assigned for his PTSD, and of entitlement to service 
connection for a blood condition were both subsequently 
satisfied in a February 2007 rating decision.  That rating 
action increased his disability evaluation for PTSD to 70 
percent, the amount he had been seeking, and also granted 
service connection for Waldenstrom's macroglobulinemia (WM).


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that 
hypertension is causally related to active service or to any 
service-connected disability.  

2.  The competent evidence fails to demonstrate that sunburn 
residuals are causally related to active service.  

3.  The competent evidence fails to demonstrate that GERD is 
causally related to active service or to any service-
connected disability.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military, nor caused by, proximately due to, or aggravated 
by, any service-connected disability, nor may in-service 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2008).

2.  Sunburn residuals on the left and right leg were not 
incurred in or aggravated by active military.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).

3.  GERD was not incurred in or aggravated by active 
military, nor caused by, proximately due to, or aggravated 
by, any service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disease in service or during 
an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as hypertension, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
It is further noted that additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

Hypertension 

The veteran contends that his hypertension is a result of the 
stress he has undergone due to his service-connected PTSD 
and/or WD.  He is service-connected for PTSD due to combat 
experiences while serving in Vietnam.  He is also service-
connected for WD, claimed as a blood condition.  There is 
competent evidence showing a current diagnosis of 
hypertension in the veteran's VA outpatient records.  
However, the evidence of record does not demonstrate a link 
between the veteran's hypertension and his PTSD or WM.  

The Board acknowledges several articles submitted by the 
veteran which discuss the effects of PTSD on general health.  
Such articles indicate that individuals with PTSD can be at 
higher risk for hypertension.  

A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. 
App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 
314 (1998).  However, the medical article submitted by the 
veteran was not accompanied by the opinion of any medical 
expert linking his hypertension to his service or service-
connected PTSD or WM.  Thus, the medical article submitted by 
the veteran is insufficient to establish the required medical 
nexus opinion for causation.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board will next consider whether the veteran's claim may 
be granted on a direct basis.  In this regard, the service 
treatment records show no signs of hypertension while the 
veteran was in service.  In fact, the veteran indicated that 
he never had high or low blood pressure in reports of medical 
history and his heart was identified as normal on in-service 
examination.  Following separation from active service in 
1970, the veteran's medical records show no treatment for 
hypertension until about 2002, over 30 years after discharge.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here 
however, hypertension does not involve observable symptoms, 
and as such, the veteran's own statements of continuous 
symptoms since active service cannot serve as a basis for a 
grant of service connection here.  Moreover, no competent 
opinion causally relates the current hypertension to active 
service.  

The veteran himself believes that his hypertension is related 
to service or to a service-connected disability.  However, he 
has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Finally, service connection has also been considered on a 
presumptive basis.  However, there is no evidence that the 
veteran's hypertension began within a year of his separation 
from service and therefore, the presumptive regulations for 
chronic diseases are not for application.  

In sum, there is no support for a grant of service connection 
for hypertension.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Sunburn Residuals 

The veteran contends that he experienced a sunburn during 
service and that this resulted in a skin disability to 
include skin cancer.  

The veteran's service treatment records show that the veteran 
had first and second degrees burns on his lower extremities 
in June 1967.  The examiner stated that the veteran had fever 
and chills on the night of the burn and vomited on one 
occasion.  The veteran had extreme pain and tenderness in his 
legs.  The examiner noted that the veteran's wounds were 
healing well without difficulty.  The veteran was placed on 
light duty for a week.  The veteran's February 1970 
separation examination shows that his skin was normal.

The post-service medical records include a VA examination in 
February 2006.  The examiner reviewed the veteran's case file 
and found that the veteran burned himself in service.  The 
burns healed in their totality and the veteran never had a 
problem with the skin in that area.  There was no scarring.  
The examiner noted that the veteran has had other 
dermatologic problems, which are most likely not related to 
his claim.  Specifically, and as reflected in outpatient 
records, he had a chronic disorder of scaling and itching 
that has plagued him since the Vietnam War.  The veteran 
scratches these lesions, leading to sores, which become 
infected.  His WM causes him to sweat, which leads to 
profound itching and causes him to develop erythema over the 
area that is sweating heavily.  The lesions are located on 
his torso and the back of his neck and he is not receiving 
any treatment for the skin condition.  The examiner stated 
that his skin condition might be a result of dermatitis or 
eczema.  The examiner found no evidence of burn scars.

In sum, there are no records indicating any current skin 
conditions related to a sunburn or sun exposure.  While there 
is evidence of skin disorders unrelated to sunburn residuals, 
this issue was separately considered and denied by the RO in 
March 2006.  The veteran did not appeal the negative 
determination as to that issue, and accordingly, it is not in 
appellate status. 

Accordingly, the preponderance of the evidence is against the 
claim of service connection for residuals of a sunburn on the 
lower extremities, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

GERD

The veteran asserts that his GERD is a direct result of his 
service-connected PTSD.  As discussed above, the veteran is 
service-connected for PTSD.  The veteran's treatment records 
show that he has a current diagnosis of GERD.  However, the 
evidence of record does not demonstrate a link between the 
veteran's GERD and his service-connected PTSD or WM.  

The Board acknowledges several articles submitted by the 
veteran which discuss the effects of PTSD on general health.  
Such articles indicate that individuals with PTSD can be at 
higher risk for GERD.  However, the medical article was not 
accompanied by the opinion of any medical expert linking his 
GERD to his service or service-connected PTSD or WM.  Thus, 
the medical article submitted by the veteran is insufficient 
to establish the required medical nexus opinion for 
causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996)); see Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).

The veteran himself believes that his current GERD is 
causally related to his service-connected PTSD or WM.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board will next consider whether the veteran's claim may 
be granted on a direct basis.  In this regard, the service 
treatment records show no signs of GERD.  In fact, the 
veteran denied indigestion in reports of medical history and 
in-service examinations showed no gastrointestinal 
abnormalities.  Following separation from active service in 
1970, the veteran's medical records show no documented 
treatment for hypertension until 2005, over 30 years after 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, there is no explicit contention of 
continuing symptoms dating back to active service.  In fact, 
the veteran's primary contention is that his current GERD 
relates to his PTSD, not to active service.  In any event, 
even if his statements can be construed as alleging 
continuity of symptoms since active service, the absence of 
documented complaints or treatment for several years 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  Moreover, no competent evidence of record 
causally relates the currently diagnosed GERD to active 
service.

In sum, there is no support for a grant of service connection 
for GERD.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claims.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in an 
August 2006 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claims, any questions as to the appropriate effective date to 
be assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, the veteran's VA treatment records and his 
Social Security Administration records.  The veteran also 
received a VA examination in connection with his claim for 
residuals of a sunburn.  

The Board notes that no VA medical examination has been 
conducted for the veteran's claims of hypertension and GERD.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, an examination is not found to be required 
under McLendon.  
Indeed, the record does not contain competent evidence 
suggesting a nexus between service and the disorders at issue 
to warrant the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claims.  See 38 
C.F.R. § 3.159(c)(4) (2008).  The medical records provide no 
basis to grant these claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sunburn residuals on 
the lower extremities is denied.  

Entitlement to service connection for GERD is denied.




____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


